Citation Nr: 0820728	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by numbness in the right lower extremity, to include as 
secondary to a service-connected low back condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service from August 1967 to May 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The Board remanded the claim for further 
evidentiary development in April 2007, and a subsequent 
January 2008 rating decision granted service connection for a 
low back disability as well as for a neurological disorder of 
the left extremity; however, as the initial claim was for a 
bilateral neurological disorder of the lower extremities, the 
denial of service connection for the right lower extremity is 
again before the Board.  

The Board also notes that the January 2008 rating decision 
implies that a claim for an increase in the initial rating 
for a low back disorder is before the Board when, in fact, it 
is noted that the January 2008 rating decision is the first 
decision to address the condition as service-connected.  
There has been no notice of disagreement filed with the 
rating established for the low back disorder, and no 
statement of the case has been issued for this claim.  
Therefore, the Board notes that a claim for an increase for a 
low back disorder is not before the Board, and no further 
action is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has developed a neurological 
disorder in his lower extremities as a result of his service-
connected low back disorder, or, alternatively, as a direct 
result from his period of active military service.  

In a January 2008 rating decision, the veteran was granted 
service connection for a neurological disorder of the left 
lower extremity; however, he was denied service connection 
for the right, as VA examination dated in November 2007 
contained a negative nexus opinion with relation to military 
service.  

Indeed, upon review of the record there appears to be 
conflict as to what, if any, disorder of the right lower 
extremity is present.  The veteran was afforded 
electromyogram (EMG) testing, which documented abnormal 
findings in the left extremity but not in the right.  Despite 
this, a February 2007 private clinical note diagnosed right-
sided radiculopathy as associated with the veteran's low back 
condition.  

The VA examination report, dated in November 2007, stated 
specifically that the veteran did not have radiculopathy in 
the right extremity, with peripheral neuropathy being 
diagnosed in the bilateral feet.  

The examiner opined that it was not as likely as not that the 
peripheral neuropathy in the feet was related to an incident 
of active service.  There was, however, no mention of a 
potential secondary relationship (either causal or 
aggravating) between the peripheral neuropathy in the right 
foot and the service-connected low back disorder.  The 
physician had reviewed the claims file at the time of making 
her opinion, and based her assessment on the lack of 
confirmed neurological findings in the EMG.  Despite this, 
the examiner failed to mention a potential secondary 
relationship, and the claim must be remanded so that such an 
opinion can be obtained.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  For the purpose of determining the 
nature and etiology of any neuropathy in 
the right lower extremity, and, 
specifically, whether this disorder was 
caused or aggravated by the veteran's 
service-connected low back disorder, the 
veteran should be scheduled for a VA 
examination with a physician other than 
the one who conducted the November 2007 
examination (if possible), to provide an 
opinion addressing the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any current neuropathy (to include 
peripheral neuropathy and 
radiculopathy) in the right lower 
extremity was caused or aggravated 
by his service-connected low back 
disorder.

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of 
aggravation as to find against 
aggravation.  More likely and as 
likely support the contended 
relationship; less likely weighs 
against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If it is determined that the 
veteran's right lower extremity 
neuropathy was aggravated by his 
service-connected low back 
condition, to the extent possible, 
the examiner is requested to provide 
an opinion as to approximate 
baseline level of severity of the 
neuropathy before the onset of 
aggravation.

The examiner is also requested to 
provide a rationale for any opinion 
expressed.  If a conclusion cannot 
be reached without resort to 
speculation, he or she should so 
indicate in the examination report.  

2.  After completion to the extent possible 
of the directed development, re-adjudicate 
the veteran's claim.  If the claim remains 
denied, issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



